Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Automobiles and garages, § 2*—when negligence of driver of automobile not imputable to his employer. Where a person took his automobile to an automobile company to have a “rattle” in the car located and an employee of the company got in the car and rode with the owner and later, at the suggestion of the owner, the employee drove the machine until it collided with a street car and the owner was injured, held that the negligence of the employee, if any, in driving the car could not be imputed to the automobile company so as to make it liable to the owner for his injuries, it appearing that the owner was directing the employee where to drive the machine, that the company had no authority to control the employee in driving it and that the company had not assumed the service of driving ór operating it. 2. Negligence, § 104*—rule as to imputed negligence. In order that the negligence of one person may be imputed to another, they must stand in such relation of privity that the maxim qui fadt per alium, fadt per se directly applies.